         Case 2:20-cr-00360-WSS Document 24 Filed 06/11/21 Page 1 of 3




                       IN THE UNTIED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
               v.                             ) Criminal No. 20-360
                                              )
PITTSBURGH WATER AND SEWER                    )
AUTHORITY                                     )

                 SENTENCING MEMORANDUM OF THE UNITED STATES

       AND NOW, comes the United States of America, by its attorneys, Stephen R. Kaufman,

Acting United States Attorney for the Western District of Pennsylvania, and Michael Leo Ivory,

Assistant United States Attorney for said district and Martin Harrell, Associate Regional Counsel

for Criminal Enforcement, EPA Region 3, and hereby submits the following Sentencing

Memorandum and in support thereof states the following:

       The Pittsburgh Water and Sewer Authority (“PWSA”) has pleaded guilty to violating a

National Pollution Discharge Elimination System permit in violation of 33 U.S.C. §§ 1311, 1342,

and 1319(c)(2) and making false statements in violation of 33 U.S.C. § 1319(c)(4), 18 U.S.C. §§ 2,

3551(c)(1), and 35621(c)(1). Under the salient terms of PWSA’s plea agreement, the parties have

agreed that as part of its sentence PWSA (1) will be placed on probation for a period of three years;

(2) establish an Environmental Compliance Program, the cost of which will not be the subject of

any rate proposal; (3) conduct annual environmental audits, the results of which will be accessible

by the public; and (4) permit the government to observe the conduction of these environmental

audits upon prior notice and to review the audits as well.

       For the reasons set forth below, the government respectfully requests that this Court accept

and impose the sentence delineated and agreed to in the plea agreement.
         Case 2:20-cr-00360-WSS Document 24 Filed 06/11/21 Page 2 of 3




       First, the recommended term of probation, three years, is the maximum term allowable by

law for a corporate defendant. A term of probation entails supervision first by the United States

Probation Office, but ultimately with this Court. The term of probation recommended by the

parties will ensure that PWSA will adhere to relevant state and federal regulatory schemes. Under

the terms of the plea agreement, the United States Attorney’s Office and the Environmental

Protection Agency have been and will be involved in the PWSA’s development of an effective

ethics and compliance program. Among other things, the United States has reviewed and

commented on a proposed Environmental Compliance Manual and related documents and

interviewed contractors hired by the PWSA to assist in the development of the compliance

program and perform annual compliance audits and reports during the period of probation.

Moreover, both the USAO and EPA have the right to observe performance of the environmental

audits and review the final reports. These reports will also be posted on the PWSA’s website to

inform the public. The government’s participation in and review of these tasks has and will add

another layer of supervision on PWSA.

       The U.S. Sentencing Guidelines make clear that the fine-range setting system in Chapter 8

do not apply to environmental offenses, although the remaining provisions do. Thus, the statutory

maximum in this case is $500,000 per count for a total of $1 million. USSG Section 8C2.1 and

Background. Although the government had the right to request the imposition of a criminal fine

up to $1 million, it was determined that the money could be better spent on the development and

imposition of an environmental compliance program to remedy the compliance issues occurring

at the Aspinwall Water Treatment Plant (See PSR at ¶ 40). It is noteworthy that the cost of the

environmental compliance program cannot be passed along to PWSA’s customers by means of a

rate increase. The environmental compliance program, if successful, will prevent future instances
          Case 2:20-cr-00360-WSS Document 24 Filed 06/11/21 Page 3 of 3




of regulatory noncompliance and the imposition of new fines. In the long run, the environmental

compliance program, hopefully will save money for PWSA and its customers and protect human

health and the environment at the drinking water plant. 1

        The environmental audit program, likewise, will benefit the public because of the

transparency it entails. The government has the right to observe these audits. A final version of

each audit will be made available on PWSA’s website and the public will access to them. Each

audit will list any corrective actions undertaken by PWSA to address environmental issues. The

public will therefore have the ability to hold PWSA accountable for regulatory infractions and the

manner by which those infractions are addressed.

        PWSA’s decision to plead guilty was not a facile act of atonement. Under the terms of the

plea agreement, PWSA has agreed to serve the maximum sentence allowable by law. It has agreed

to bind itself to a comprehensive ameliorative program designed to ensure compliance with

applicable environmental regulations. Not only will this program prevent systemic noncompliance

by PWSA, it will protect and preserve the public’s interest in an entity whose operations are vital

to the lifeblood of this region.

                                                            Respectfully submitted,
                                                            STEPHEN R. KAUFMAN
                                                            ACTING UNITED STATES ATTORNEY


                                                            /S/MICHAEL LEO IVORY
                                                            Michael Leo Ivory
                                                            Assistant U.S. Attorney
                                                            United States Courthouse
                                                            700 Grant Street
                                                            Suite 4000
                                                            Pittsburgh, PA 15219
                                                            PA ID No. 59296


1
  The United States notes that the PWSA is currently working with EPA’s Office of Suspension and Debarment to
resolve issues concerning potential loss of federal funding for the Aspinwall plant.
